Exhibit 99.2 N e w sR e l e a s e Chesapeake Energy Corporation P. O. Box 18496 Oklahoma City, OK73154 FOR IMMEDIATE RELEASE APRIL 15, 2009 INVESTOR CONTACT: JEFFREY L. MOBLEY, CFA SENIOR VICE PRESIDENT – INVESTOR RELATIONS AND RESEARCH (405) 767-4763 jeff.mobley@chk.com MEDIA CONTACT: JIM GIPSON DIRECTOR – MEDIA RELATIONS (405) 935-1310 jim.gipson@chk.com CHESAPEAKE ENERGY CORPORATION ANNOUNCES 2 FINANCIAL AND OPERATIONAL RESULTS RELEASE DATE AND CONFERENCE CALL INFORMATION OKLAHOMA CITY, OKLAHOMA, April 15, 2009 – Chesapeake Energy Corporation (NYSE:CHK) has scheduled its 2009 first quarter financial and operational results release to be issued after the close of trading on the New York Stock Exchange on Monday, May 4, 2009. The company has also scheduled a conference call to discuss the release for Tuesday morning, May 5, 2009 at 10:30 am EDT.The telephone number to access the conference call is 913-312-1295 or toll-free 866-290-0880.The passcode for the call is 3748719.We encourage those who would like to participate in the call to place calls between 10:20 and 10:30 am EDT. For those unable to participate in the conference call, a replay will be available for audio playback at 3:30 pm EDT on May 5, 2009 and will run through midnight
